Citation Nr: 1449724	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  02-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine disability. 

2.  Entitlement to service connection for low back disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for right hip disability. 

5.  Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for disabilities of the cervical spine, low back, right knee, right hip, and right leg.  The RO also increased the disability rating for service-connected right ankle fracture residuals from 10 percent to 20 percent. 

In June 2004, the Board remanded the case for the development of additional evidence.  In a March 2006 decision, the Board denied service connection for the cervical spine, low back, right knee, right hip, and right leg disabilities.  For each of those disabilities, the Board both denied service connection on a direct basis, and denied service connection for the disabilities as secondary to the service-connected right ankle disability.  The Board denied the Veteran's appeal for a rating higher than 20 percent for the right ankle disability. 

The Veteran appealed the March 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 decision, the Court affirmed the Board's decision with respect to the rating for the right ankle disability, and affirmed the Board's denial of service connection on a secondary basis for the other claimed disabilities.  The Court set aside the Board's decision with respect to direct service connection for disabilities of the cervical spine, low back, right knee, right hip, and right leg, and remanded those claims for further proceedings.  In June 2010, the Board remanded the claims for additional development.

The Board observes that in a March 2014 brief, the Veteran's attorney presented argument on the theory of entitlement to service connection for the cervical spine, lumbar spine, right hip, right knee, and right leg as secondary to the Veteran's service-connected right ankle.  As discussed, the Board denied those secondary service connection claims in the March 2006 decision, and the Court affirmed the denials on a secondary basis.  As such, the claim as to secondary service connection that was on appeal has been resolved, and the matter is REFERRED to the Agency of Original Jurisdiction (AOJ) to seek clarification from the Veteran and his attorney as to whether they wish to again raise a claim of secondary service connection for the cervical spine, lumbar spine, right hip, right knee, and right leg disabilities, and if so, for appropriate action. 

For the reasons explained below, the issue of service connection for a cervical spine disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed right hip or right leg disability.

2.  Lumbar spine and right knee disabilities were not shown in service or for many years thereafter, and the most probative evidence fails to link any current cervical spine, lumbar spine, or right knee disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3307, 3.309 (2014).

3.  The criteria for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for establishing service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, VCAA notice was provided in letters dated in February 2001, March 2001, August 2004 and August 2010.  This case was last adjudicated in a February 2014 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), post-service treatment records, records from the Social Security Administration (SSA), and statements of the Veteran, his family members and friend.  In February 2013, the Veteran was notified of the unavailability of additional service records.  The Veteran was also afforded VA examinations in November 2001 and January 2014 with respect to his claims decided herein.  Further, for the reasons discussed below regarding credibility, the Board finds that new examinations are not warranted.  The Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

The Board notes that it previously remanded the appeal in June 2010 for development to include providing the Veteran notice of the information and evidence needed to establish a disability rating and effective date for the claims on appeal, association of outstanding service treatment and personnel records, and an additional VA examination.  In response, the AOJ sent compliant notice in August 2010, requested service hospital and clinical records but received a negative response, obtained service personnel records, and provided a VA examination in January 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and arthritis manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran is seeking service connection for low back, right hip, right knee,      and right leg disabilities.  He alleges these disabilities are related to a rappelling accident in service in which he fell from a height of 25 to 50 feet and fractured his right ankle.  He asserts that, at the time of the fall, he also dislocated his right knee and right hip, and sustained injuries to his back.

A. Low Back 

As stated, the Veteran asserts that his current low back disability is related to a fall in service.  

The record evidences current disabilities, as private and VA treatment records show chronic low back pain with diagnoses of low back strain and degenerative joint disease (DJD).  A November 2001 VA examiner diagnosed low back injury with painful spasms, low back strain with degenerative changes on X-ray.  

While a current disability has been established, lacking from the record is competent and credible evidence of in-service incurrence of low back disability, or probative medical evidence that the currently-diagnosed disability is related to service.

Regarding in-service incurrence, service treatment records are silent for low back complaints or diagnosis.  The Board acknowledges that a history of a dislocated vertebra occurring two years prior to enlistment was recorded five days after the Veteran's January 1964 entrance medical examination.  Nevertheless, in light of  the absence of any notations or findings on the January 1964 entrance physical examination and the Parris Island determination that the Veteran was deemed physically qualified for service in spite of those entries, the Board presumes the Veteran was sound on entrance. 

The available service treatment records are silent for evidence of a back injury,    and do not show that the Veteran sustained any other injury at the time he fell   and fractured his right ankle.  An orthopedic consult in December 1966 related    to the right ankle is negative for findings related to the low back, and an undated separation examination assessed the Veteran's back as normal.  

To the extent that the Veteran now alleges that he injured his low back in service during the rappelling fall, and has experienced back symptoms since the alleged injuries, his current reports are not credible as they are inconsistent with or contradicted by other evidence of record.  For example, as noted, the available service treatment records are negative for reports of a back injury sustained at the time of the fall in which the Veteran injured his ankle, or any other injuries to the back.  Additionally, the Veteran did not report any other injury on his initial August 1968 application for VA benefits.  Moreover, during November 1968 and October 1969 VA examinations, the Veteran indicated that "he has no other complaints of any kind" except for his right ankle.  Indeed, on his October 1969 VA examination report, he himself noted that he had "[n]o visits with doctors except for yearly physicals."  While not dispositive, that statement suggests that, at least in the        12-month period proximate to the October 1969 VA examination, the Veteran    was not receiving any ongoing medical treatment related to his back.  Conversely, after claiming service connection, the Veteran then reported on a March 2001 VA Form 21-4142 that he was treated by a now-deceased Dr. G from 1960 to 1976 for service-connected injuries as well as other illnesses to include his back.  The Board finds his statement to the VA examiner in 1969 more persuasive as to treatment being rendered at that time than the Veteran's assertions made 30 years later in conjunction with his claim for benefits.

Also probative and contrary to the Veteran's recent reported history is an absence  of back findings or complaints during treatment more proximate to service.  For example, during November 1975 hospital treatment for abdominal pain, physical examination of the back was unremarkable.  In discussing his past medical history at that time, the Veteran did not report any prior or ongoing back pain; instead, aside from one previous ureteral stone, he reported "[n]o other serious illnesses...he has been unusually healthy."  Similarly, in July 1987, while seeking treatment for low back pain, the Veteran did not report any history of chronic back pain and, instead, was noted to "enjoy[] excellent general health."

Additionally, the Board finds probative the fact that the Veteran did not mention  the claimed injury during earlier treatment for the same affected body part.  For instance, when the Veteran sought treatment in November 1975 for abdominal pain, he reported a potentially relevant medical history of a ureteral stone.  However, upon seeking treatment in July 1987 for low back pain, diagnosed as an acute lumbar strain with muscle spasm sustained while helping his wife out of the water, he did not report any prior back injury.  While his past medical history at that time was significant for ureterolithiasis times two and benign but for frequent premature ventricular contractions (PVCs), there was no mention of any previous back injury or chronic back pain.  

In any event, even considering the Veteran's recent assertions that in reporting his symptoms to providers over the years he was focusing on only the medical event    of that moment, the Board finds it likely that the Veteran would have reported a relevant medical history, to include sustaining prior injury to his low back in service in a 25 to 50 foot rappelling fall, or having experienced a lengthy history of chronic pain related to the low back, had such events actually occurred.  This is particularly likely as the evidence shows he was prompted for his past medical history upon seeking initial treatment for low back symptoms in July 1987.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Veteran's credibility has also been called into question elsewhere in the record.  For instance, a January 2014 VA examiner noted that the Veteran's objective findings during the examination were inconsistent with (and worse than) those observed when the Veteran was not specifically being tested.  For instance, while the Veteran was only able to flex his right hip to 65 degrees on active motion during the examination, he was observed to have 90 degrees of right hip flexion or more when not being tested.  Such raises the question of exaggeration for purposes of secondary gain.  Additionally, the Board finds that the Veteran has been less than forthright, as in a December 2000 statement regarding the history of his claimed conditions offered in support of his claims, he failed to discuss intercurrent injuries documented in the record when discussing his medical history.  He failed to mention the back injury sustained while helping his wife out of the water in the 1980s, and injuries sustained as a result of a fall on attic steps, a fall with a 600 pound generator, and a fall over a wheelchair in the 1990s.  Indeed, the Veteran's report to the January 2014 VA examiner that he did not really injure anything during the fall with the generator is seemingly contradicted by private records dated in November 1999 showing back complaints directly attributed to that fall, and an August 2000 VA treatment note stating that the Veteran had chronic pain syndrome related to a fall at work.  

To the extent that the Veteran has also submitted various lay statements in support of incurrence of low back and cervical spine injuries in service, including March 2001 statements from his ex-wife and friend, and a February 2001 statement from a former high school athletic director and presumably his father (though not identified as such), the Board finds those statements to be less probative and less credible than the evidence discussed above reflecting the Veteran's earlier contemporaneous reports made during the course of treatment, and/or contemporaneous findings related to the back on physical examination.  The Board first points out that, aside from the February 2001 statement, the lay statements do not specifically discuss personal knowledge of any in-service incurrence of back injury.  Rather, they discuss an awareness of the Veteran's overall condition over the years, to include problems with his foot, leg, and back.  As those statements do not state personal knowledge of a back injury in service, they are not probative of that fact.  And, as just discussed, the Board does not find credible that the Veteran had ongoing back problems since service, as that assertion is unsupported or otherwise contradicted by the medical evidence of record.  As discussed, he presented at VA within months of his discharge, and the histories noted in his private treatment records from 1975 on are consistently and conspicuously silent as to back pathology until his 1987 back injury.  Pre-1987 back pain surfaced only in relationship to the symptoms of his 1975 episode with the ureter stone.

Further, to the extent that the February 2001 statement from the Veteran's former high school athletic director does assert knowledge that the Veteran injured his back during the fall in service and was bedridden over the years post service due to his back, the Board finds that statement not credible.  As discussed, it is not supported by the service treatment records, which document injury to the right ankle, but not the back.  Nor is it consistent with post-service medical evidence, including a November 1975 physical examination of the back which was unremarkable, and  the Veteran's failure to mention a history of chronic back problems when seeking treatment for low back pain in 1987.  Moreover, the chronology of the February 2001 statement is not consistent with other evidence of record, calling into question the overall accuracy or credibility of the statement.  For instance, the February  2001 statement asserts that the Veteran played sports in high school, after which he attended North Carolina State University, and then "went on from there to join the USMC."  However, the record shows that the Veteran joined the military after high school, and then went on to college with the intent to play football after being granted an early discharge to attend college, as noted in an April 1967 service record.  

In any event, as discussed, the Board finds that the statements offered by the Veteran and others in support of a claim for benefits, to include to establish in-service incurrence of a back injury, are not credible in light of the contradictory evidence and inconsistent statements of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Finally, even if the Board were to concede in-service injury to the back, which it does not, the preponderance of the probative medical evidence is against a nexus between service and the Veteran's current disability.  In November 2001, a VA examiner found no link between the Veteran's in-service fall and his current back symptoms, instead concluding his symptoms were reasonably consistent with post-service injury.  The Board acknowledges the Veteran's family physician, Dr. RLL noted he has treated the Veteran since the mid 1970's as his family physician and that the fall contributed to his skeletal problems.  Dr. RLL provided a general history of the Veteran's back problems and ankle/leg injuries, and that he observed the Veteran's continued decline "over many years dating to the 1970's."  However, he noted he had no knowledge of other back injuries. As noted above, the record does, in fact, reflect post-service injuries including suffering a back strain helping his wife out of the water, a fall on attic steps, a fall with a 600 pound generator, and a fall over a wheelchair in the 1990's.  Private records dated in November 1999 show back complaints directly attributed to the fall with the generator, and an August 2000 VA treatment note stated that the Veteran had chronic pain syndrome related to a fall at work.  Accordingly, Dr. RLL's vague opinion regarding skeletal problems was also not fully informed, and is entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran contends that his low back disability was caused by or related to service, to include his fall therein, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such matters require medical expertise, his opinion does not constitute competent medical evidence on this matter.  

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim and service connection for a low back disability must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B. Right Knee

The Veteran asserts that he sustained injury to his right knee coincident with his fall in service while rappelling.

The record establishes a current disability.  A January 2014 VA examination    report shows a diagnosis of degenerative joint disease of the right knee based on diagnostic imaging.  However, as with the low back, missing from the record is competent and credible evidence of in-service incurrence of a right knee disability, or probative medical evidence linking the Veteran's current right knee disability to service.

Specifically, a January 2014 VA examiner concluded that it is less likely as not that the Veteran's current right knee DJD was incurred in or caused by his claimed in-service injury or event.  In support of his opinion, the examiner noted that imaging of both knees revealed DJD, and the imaging results did not provide evidence of worsened degenerative disease at the knee to support a nexus of traumatic injury   as claimed by the Veteran to have occurred during the fall with the right ankle fracture.  Additionally, he noted that the results of range of motion testing were not consistent, and did not establish a disability of the right knee greater than the left knee.  Further, he noted that treatment records in the claims file and VA treatment records are silent for a right knee condition.  The January 2014 opinion is afforded significant probative value as it was based on an observably thorough review of   the claims file, considered the Veteran's medical history, and was supported by adequate rationale.  Significantly, there is no contrary medical opinion evidence of record.  

While the Veteran contends that his right knee disability was caused by or related to service, to include his fall therein, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such matter requires medical expertise, his opinions do not constitute competent medical evidence on this matter.  The Board finds the opinion of the VA examiner to be significantly more probative.  

Moreover, to the extent the Veteran now alleges that he sustained a right knee injury at the time of his fall and has experienced chronic right knee symptoms since that injury, the Board finds those reports and the lay statements in support of that assertion to be inconsistent with other evidence of record.  As with the back claim, the service treatment records are negative for any indication that the Veteran's right knee was injured during the fall that injured his right ankle.  A December 1966 orthopedic consultation was negative for any right knee history.  The Veteran did not report any right knee complaints on his application for VA benefits in August 1968, or during VA examinations in November 1968 and October 1969.  On the contrary, as discussed, during those examinations, the Veteran affirmatively denied complaints other than those related to his right ankle.  

Similarly, post-service treatment records are essentially negative for right knee complaints or findings.  During November 1975 hospital treatment for abdominal pain, physical examination of the lower extremities was unremarkable.  No complaints or findings related to the right knee were documented during spine treatment in 1987 or in the 1990s.  Even recent VA treatment records dated through December 2013 are essentially negative for objective findings or diagnoses related to the right knee.  Indeed, prior to the January 2014 VA examination conducted pursuant to the Board's last remand, there was no objective evidence of any current right knee disability.  

Thus, the first objective evidence of any right knee disability is over 40 years post service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds it likely that had the Veteran injured his right knee in service, or suffered from chronic right knee symptoms since, there would be some competent and credible evidence of record to support it, other than uncorroborated lay statements from the Veteran and his family members or friends.

Other evidence also calls into question the credibility of the Veterans' reports regarding the extent of the injury sustained to his right lower extremity in service.  For instance, in support of the severity of injuries sustained as a result of his fall in service, the Veteran reported to the VA examiner in January 2014 that he was in     a cast all the way up to his hip for at least part of his hospitalization in service.  However, service treatment records show that in January, it was noted that the Veteran had a cast removed after sustaining an ankle fracture nine weeks earlier, and a December 1966 orthopedic note indicates that the Veteran had a history of having worn a short leg cast for about nine weeks.  There is no indication that the Veteran had a cast up to his hip, and read together, the in-service notations suggest that the Veteran wore a short cast for the duration of the nine-week period in which he was casted, and did not wear a cast to his waist.  Additionally, while the Veteran has reported sustaining injury to his right knee during the fall, as well as a right    hip dislocation that was reset at the site of the fall, he reported to the January 2014 VA examiner that he lost consciousness with the fall; he does not explain how he became aware of his injuries if he was not conscious, and there is no other notation in the service records or proximate thereto, that he sustained any such injuries.  The Board also finds it interesting that, in January 1965, the Veteran reported a history of right knee dislocation one year prior to service, but has since denied ever having a right knee dislocation.  Thus, regardless of whether the January 1965 statement or the January 2014 statement is true, it appears that the Veteran has a history of making inconsistent statements.  

Finally, calling into question the Veteran's credibility is the January 2014 VA examiner's finding that the objective limitations of right knee motion shown   during examination testing were inconsistent with those observed when the   Veteran was not being tested.  Thus, the Board finds the Veteran's reports of right knee symptoms in and since service to lack credibility, particularly in light of the Veteran's other credibility issues.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In this case, for the reasons discussed at length above, the Board does not find credible the Veteran's report of a right knee injury in service, the February 2001 lay statement in support of that assertion, or the March 2001 lay statements in support of chronic symptoms since or soon after service.  IN any event, the Board finds the negative opinion of the January 2014 VA examiner to be most probative evidence of record, and that opinion was provided based upon comprehensive review of the claims file, examination of the Veteran, and provided an adequate rationale that considered the Veteran's assertion as to in-service events and self-reported history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  There is no competent and probative opinion to the contrary. 

To the extent that the Veteran himself believes that his current right knee disability is connected to an in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of knee disorders.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In   this regard, knee disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology of a right knee disability is not competent medical evidence.  Moreover, the Veteran was not shown to have arthritis in service or within a year following discharge from service.  Thus, whether the claimed symptoms the Veteran experienced in service or following service are in any way related to his current right knee disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Board finds the opinion of the 2014 VA examiner to be significantly more probative than the lay assertions of the Veteran, as well as those of his family members and friend, who have also not been shown to have the requisite training.

In sum, the Board finds that in-service incurrence of right knee injury has not been established here, but even if one were conceded, the only competent and credible opinion evidence of record is against the Veteran's claim.  Therefore service connection for a right knee disability is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


C. Right Leg and Right Hip

The Veteran asserts that he has right leg and right hip disabilities that are related to his fall in service.  

Initially, while the Veteran may contend he has a current right leg or right hip disability, there is no indication that he has specialized training or medical expertise to diagnose any such disability.  See Jandreau, 492 F.3d at 1376-77.   As the diagnosis of hip and leg disorders requires medical testing and expertise, his opinions do not constitute competent medical evidence. 

The Board finds that a preponderance of the evidence demonstrates that the Veteran does not have a right leg disability (other than the right knee) or right hip disability.  In this regard, a January 2014 VA examiner did not diagnose any right leg or right hip disability, and private and VA treatment notes of record are silent for a diagnosis related to the right leg or the right hip.  The January 2014 VA examiner noted that the Veteran denied having a right leg condition, but rather, described right ankle pain that refers into the right distal leg.  Thus, he concluded that the Veteran's claimed "right leg condition" is a symptom of his service-connected right ankle condition, and not a separate diagnosed condition.   

Similarly, the examiner found that the Veteran does not have an established right hip condition.  He noted that x-rays of the right hip showed no abnormality.  While the Veteran exhibited reduced active range of right hip motion on examination, with flexion limited to 65 degrees, he demonstrated 90 degrees of right hip flexion while seated before and after the examination, and even was observed to have flexion beyond 90 degrees when leaning forward while seated before rising to the standing position.  Thus, the examiner concluded that the range of motion exhibited during the examination was inconsistent and did not establish range of motion disability.  As for the pain, the examiner found that the pain reactions observed during the examination were attributed to chronic pain and guarding at the lumbar and right sacroiliac regions.

Significantly, there is no contrary competent opinion of record, and the VA and private treatment notes of record do not show a diagnosed right hip or right leg disability.

The Board acknowledges that the Veteran was noted to have "obvious leg weakness" by a November 2001 VA examiner.  Significantly, however, at that time, the examiner diagnosed cervical and lumbar spine disabilities; no right hip or right leg disability was diagnosed.  Additionally, at other times in the record when lower extremity symptoms were noted, such as during August and September 2000 VA treatment at which times there was decreased sensation and range of motion of the low back and bilateral leg, the Veteran was not diagnosed with any right leg or right hip disability.  Instead, he was diagnosed with a low back disability, or noted to have multi-joint pain (with the only complaints of pain relating to the back, neck, and shoulders).  The Board finds it reasonable to conclude that, if the Veteran had a separate right leg or hip disability not attributable to his spine disabilities, he would have been diagnosed with such       at the times lower extremities symptoms were noted.

As a preponderance of the evidence demonstrates that the Veteran does not have       a diagnosed right leg or right hip disability, the Board concludes that the basic criteria for service connection for right leg and right hip disabilities are not met.  Accordingly, the claims for service connection for those disabilities are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right leg disability is denied.


REMAND

Upon further review of the record, the Board finds that an examination and opinion are warranted for the Veteran's claim for service connection for a cervical spine disability.

While the available service treatment records are negative for a neck injury, they do show that in late January 1964 (prior to his fall), he presented with complaints of sensations of numbness in his neck and that it had been stiff for approximately    four days.  Physical examination was negative.  He returned in early February 1964 with swelling in his neck and a temperature of 99 degrees.  He was admitted for in-patient treatment for a fever of undetermined origin, where his temperature rose to 104 degrees.  There was no treatment or findings of any cervical spine or neck disability during the remainder of service, and separation examination was negative.

The Board notes the threshold for obtaining a medical opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is low.  As the Veteran was seen for neck complaints in service and has a current cervical spine disability, the Board will remand to obtain an opinion as to whether the current disability is related to service. 


Accordingly, the issue is remanded for the following action:

1.  Schedule the Veteran for a VA spine examination to obtain an opinion concerning the Veteran's claim for service connection for a cervical spine disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is related to service, to include whether it is maturation of or etiologically related to his complaints in January and February 1964 of a sensation of numbness in his neck, neck stiffness, and swelling in  his neck contemporaneous with an upper respiratory infection.  For purposes of rendering this opinion,       the examiner is advised that the Veteran did suffer a   fall from a rappelling wall in service resulting and a fractured ankle, but that the Board has not accepted his contentions of neck complaints existing continuously since that time.  A rationale for the opinion expressed must be provided. 

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


